KNAPP, Circuit Judge
(dissenting). I am unable to concur in affirming the judgment in this case, because of my conviction that nothing was shown which would warrant the jury in charging the railroad company with negligence. The majority opinion concedes that any additional hazard resulting from running a north-bound train on the south-bound track was a risk assumed by tire employé, but holds that this somewhat unusual movement called for greater care for the protection of those at work on the right of way. Granting this to be so, the question nevertheless remains whether there was any proof which-permitted an inference of failure to take every reasonable precaution which was required by the actual situation. If the testimony of tire engineer and fireman, the only eyewitnesses of tire accident, is to be believed, it cannot be doubted that McGuin had ample warning of the approach of the train and could plainly see that it was on the southbound track. It is undisputed that from the point where he was struck there was an unobstructed view of the train when it was still at a distance of some 660 feet, or about an eighth of a mile. And in my judgment it does not matter whether the engineer blew a crossing signal or an alarm signal when McGuin was first seen, because the signal then *653given served to warn McGuin, who at once turned about, looked at the train, and stepped to a place of safety on the north-bound track.
But the jury were permitted to disregard this testimony, and to find that no warning was given until too late, because Miller says that he heard a station whistle, probably for Edsall, and then, after an interval, a danger signal, which was doubtless the one given when the train was right upon McGuin. In other words, because Miller did not hear the crossing signal, to.which the engineer and fireman testified, the jury were allowed to find that the crossing signal was not given, and therefore that McGuin had no warning that a train was coming, much less that it was on the south-bound track. This seems to be the theory upon which the recovery is sustained, although .in the brief of defendant in error it is assumed and asserted that a crossing signal was given, from which it is argued that:
“If the engineer had blown the true danger signal when he blew the false crossing signal for McGuin, the latter would more.likely be living than dead.”
Moreover, Miller was at a considerable distance to the south, around the curve in a cut, and the train was still further south of him, so that he could not yet see it, when the station signal he mentions was given, and it was three or four minutes after McGuin had passed entirely out of his sight before he heard the danger signal. He could not know, and did not attempt to say, how far McGuin had gone, or where he was walking, when the train got where the engineer could see him. Yet on this alleged discrepancy between the testimony of the engineer and fireman, and the negative testimony of Miller, who does not say that a crossing signal was not given when the train was still an eighth of a mile from McGuin, the jury is upheld in ignoring the positive testimony of two reputable witnesses — convicting them in effect of deliberate perjury — and rendering a verdict which, as I see the case, has only the support of pure speculation.
I think a verdict should have been directed for the defendant.